 1       JAMES L. DAY (WSBA #20474)                          HONORABLE WHITMAN L. HOLT
         BUSH KORNFELD LLP
         601 Union Street, Suite 5000
 2       Seattle, WA 98101
         Tel: (206) 521-3858
         Email: jday@bskd.com
 3
         SAMUEL R. MAIZEL (Admitted Pro Hac
 4       Vice)
         DENTONS US LLP
         601 South Figueroa Street, Suite 2500
 5       Los Angeles, California 90017-5704
         Tel: (213) 623-9300
         Fax: (213) 623-9924
 6       Email: samuel.maizel@dentons.com

 7       SAM J. ALBERTS (WSBA #22255)
         DENTONS US LLP
         1900 K. Street, NW
 8       Washington, DC 20006
         Tel: (202) 496-7500
         Fax: (202) 496-7756
 9       Email: sam.alberts@dentons.com

10       Attorneys for the Chapter 11 Debtors and
         Debtors In Possession
11
                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WASHINGTON
12
                                            Chapter 11
13                                          Lead Case No. 19-01189-11
         In re:                             Jointly Administered
14
         ASTRIA HEALTH, et al.,             DEBTORS’ MOTION TO REJECT, PURSUANT TO 11
15                                          U.S.C. § 365(A), CERTAIN AGREEMENTS WITH
                     Debtors and            FIRST CHOICE HEALTH NETWORK NUNC PRO
                     Debtors in 1           TUNC TO NOVEMBER 18, 2019; DECLARATION OF
16                   Possession.            JOHN M. GALLAGHER IN SUPPORT THEREOF


17
     1
      The Debtors, along with their case numbers, are as follows: Astria Health (19-
18   01189-11), Glacier Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings,
     LLC (19-01194-11), Oxbow Summit, LLC (19-01195-11), SHS Holdco, LLC (19-
19   01196-11), SHC Medical Center - Toppenish (19-01190-11), SHC Medical Center -
     Yakima (19-01192-11), Sunnyside Community Hospital Association (19-01191-11),
     Sunnyside Community Hospital Home Medical Supply, LLC (19-01197-11),
20   Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
     01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA
     Home Health, LLC (19-01200-11).
21
     MOTION TO REJECT        1                                  DENTONS US LLP                B USH K ORNFELD L L P
                                                        601 South Figueroa Street, Suite 2500
     FIRST CHOICE AGREEMENTS                                                                           LAW OFFICES
     112888480\V-8
                                                            Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                              Phone: (213) 623-9300           Seattle, Washington 98101-2373
     US_Active\113565588\V-4
19-01189-WLH11         Doc 761    Filed 11/18/19   Entered 11/18/19
                                                                Fax: (213)13:05:42
                                                                           623-9924         Pg 1Telephone   (206) 292-2110
                                                                                                   of 13 (206)
                                                                                                 Facsimile       292-2104
 1               Astria Health, a Washington nonprofit public benefit corporation (“Astria”),

 2   and the above-referenced affiliated debtors and debtors in possession (the “Debtors”)

 3   under chapter 11 of title 11 of the United States Code, §§ 101 et seq. (the “Bankruptcy

 4   Code”),2 in these chapter 11 cases (the “Chapter 11 Cases”), by and through the

 5   undersigned counsel of record, respectfully request the entry of an order pursuant to

 6   11 U.S.C. § 365(a), authorizing the Debtors to reject certain Healthcare Facility

 7   Agreements (the “Agreements,” as further defined herein) between First Choice

 8   Health Network, Inc. (“FCHN”) and the Debtors SHC Medical Center - Toppenish

 9   (“Toppenish”), SHC Medical Center - Yakima (“Yakima”), and Sunnyside

10   Community Hospital Association (“Sunnyside,” and referred to collectively with

11   Toppenish and Yakima as the “Hospitals”).

12                               I.       JURISDICTION AND VENUE

13               The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

14   1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The venue of the

15

16   2
         All references to § herein are to sections of the Bankruptcy Code. All references to
17   “Bankruptcy Rules” are to provisions of the Federal Rules of Bankruptcy Procedure.
18   All references to “LBR” are to provisions of the Local Bankruptcy Rules of the
19   United States Bankruptcy Court for the Eastern District of Washington (the
20   “Bankruptcy Court”).
21                                                                                                B USH K O RNFELD          L LP

         MOTION TO REJECT                                       DENTONS US LLP                            LAW OFFICES
                                                  2                                                  601 Union St., Suite 5000
         FIRST CHOICE AGREEMENTS                        601 South Figueroa Street, Suite 2500
                                                                                                  Seattle, Washington 98101-2373
     112888480\V-8                                          Los Angeles, CA 90017-5704               Telephone (206) 292-2110
     US_Active\113565588\V-4                                  Phone: (213) 623-9300                  Facsimile (206) 292-2104
19-01189-WLH11         Doc 761        Filed 11/18/19   EnteredFax:
                                                                 11/18/19      13:05:42
                                                                     (213) 623-9924             Pg 2 of 13
 1   Cases is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate for

 2   this Motion is § 365(a).

 3                                     II.   BACKGROUND

 4   A.          General Background

 5               1.   On May 6, 2019 (the “Petition Date”), each of the Debtors filed a

 6   voluntary petition for relief under the Bankruptcy Code. These Chapter 11 Cases are

 7   being jointly administered before this Court. [Docket No. 10]. The Debtors are

 8   operating their businesses as debtors in possession pursuant to §§ 1107 and 1108.

 9               2.   Debtor Astria, a Washington nonprofit corporation, is the direct or

10   indirect corporate member of several entities that make it the largest non-profit

11   healthcare system based in Eastern Washington. The Astria system is headquartered

12   in the heart of Yakima Valley, Washington, with operating hospitals in Yakima,

13   Sunnyside, and Toppenish, Washington.

14               3.   The Astria system includes three Hospitals: Yakima, a 214-bed hospital

15   in Yakima, Washington; Sunnyside, a 38-bed critical access hospital in Sunnyside,

16   Washington; and Toppenish, a 63-bed hospital in Toppenish, Washington. In

17   addition to collectively having 315 licensed beds, the Hospitals have three active

18   emergency rooms and a host of medical specialties. The Astria system also has

19   outpatient Astria Health Centers (14 medical clinics and 24 specialty clinics), the

20

21                                                                                           B USH K O RNFELD          L LP

      MOTION TO REJECT                                     DENTONS US LLP                            LAW OFFICES
                                             3                                                  601 Union St., Suite 5000
      FIRST CHOICE AGREEMENTS                      601 South Figueroa Street, Suite 2500
                                                                                             Seattle, Washington 98101-2373
     112888480\V-8                                     Los Angeles, CA 90017-5704               Telephone (206) 292-2110
     US_Active\113565588\V-4                             Phone: (213) 623-9300                  Facsimile (206) 292-2104
19-01189-WLH11         Doc 761   Filed 11/18/19   EnteredFax:
                                                            11/18/19      13:05:42
                                                                (213) 623-9924             Pg 3 of 13
 1   Ambulatory Surgical Center, Astria Hearing and Speech, and Astria Home Health

 2   and Hospice.

 3               4.   The Astria system provides medical treatments to approximately

 4   346,400 patients annually, including approximately 7,344 who spend at least one

 5   night in its Hospitals during the year. Astria’s necessity to the health and welfare of

 6   the people of the Yakima Valley is evidenced by several facts, including having the

 7   only open-heart surgery, neurosurgery, and elective cardiac catheterization programs

 8   in Yakima County; the only hospitals in Sunnyside and Toppenish, Washington; and

 9   the only obstetric services in the Lower Valley (both at Sunnyside and Toppenish).

10               5.   The system currently employs approximately 1,500 employees (making

11   it one of the largest employers in the Yakima Valley), plus an additional 172 contract

12   personnel, and approximately 600 doctors have privileges at the Hospitals.

13               6.   On May 24, 2019, the Office of the United States Trustee (the “U.S.

14   Trustee”) appointed an Official Committee of Unsecured Creditors in these Chapter

15   11 Cases.

16               7.   Additional background facts on the Debtors, including an overview of

17   the Debtors’ business, information on the Debtors’ capital structure, and events

18   leading up to these Chapter 11 Cases, are contained in the Declaration of John M.

19   Gallagher in Support of Emergency First Day Motions [Docket No. 21].

20

21                                                                                           B USH K O RNFELD          L LP

      MOTION TO REJECT                                     DENTONS US LLP                            LAW OFFICES
                                             4                                                  601 Union St., Suite 5000
      FIRST CHOICE AGREEMENTS                      601 South Figueroa Street, Suite 2500
                                                                                             Seattle, Washington 98101-2373
     112888480\V-8                                     Los Angeles, CA 90017-5704               Telephone (206) 292-2110
     US_Active\113565588\V-4                             Phone: (213) 623-9300                  Facsimile (206) 292-2104
19-01189-WLH11         Doc 761   Filed 11/18/19   EnteredFax:
                                                            11/18/19      13:05:42
                                                                (213) 623-9924             Pg 4 of 13
 1   B.          Facts Relevant to the Motion

 2               8.    FCHN contracts with medical providers to create a network of preferred

 3   provider organizations (the “PPO Network”) who agree to provide medical care to

 4   the members of FCHN’s healthcare plan (the “Covered Patients”) at certain rates that

 5   are lower than rates charged by providers who do not belong to the PPO Network.

 6               9.    Prepetition, each of the Hospitals entered into Agreements with FCHN,3

 7   wherein they each agreed to pay a monthly fee to FCHN to belong to FCHN’s PPO

 8   Network. Specifically, Yakima agreed to pay FCHN $12,412 per month, Toppenish

 9   agreed to pay FCHN $706 per month, and Sunnyside agreed to pay FCHN $1,756

10   per month for access to FCHN’s PPO Network. By belonging to the PPO Network,

11   the Debtors hoped to attract the Covered Patients to the Hospitals. Under the

12   Agreements, FCHN is also obligated to coordinate payment from payors to the

13   Hospitals for medical services rendered to Covered Patients.

14               10.   However, only a small percentage of the Debtors’ patients are Covered

15   Patients. On average, the Debtors generate approximately $5,000 of collectible

16   revenues per month for medical services provided by the Hospitals to Covered

17

18   3
         Yakima and Toppenish entered into the Agreement with FCHN on November 19,
19   1993 (as amended on August 1, 2012). Sunnyside entered into the Agreement with
20   FCHN on October 4, 1993.
21                                                                                           B USH K O RNFELD          L LP

         MOTION TO REJECT                                  DENTONS US LLP                            LAW OFFICES
                                             5                                                  601 Union St., Suite 5000
         FIRST CHOICE AGREEMENTS                   601 South Figueroa Street, Suite 2500
                                                                                             Seattle, Washington 98101-2373
     112888480\V-8                                     Los Angeles, CA 90017-5704               Telephone (206) 292-2110
     US_Active\113565588\V-4                             Phone: (213) 623-9300                  Facsimile (206) 292-2104
19-01189-WLH11         Doc 761   Filed 11/18/19   EnteredFax:
                                                            11/18/19      13:05:42
                                                                (213) 623-9924             Pg 5 of 13
 1   Patients. This is substantially less than the approximate $15,000 of monthly fees paid

 2   to FCHN under the Agreements so that the Hospitals may belong to the PPO

 3   Network.

 4               11.   Also, the Covered Patients can access medical care from the Debtors’

 5   hospitals through the use of other silent PPO networks.4 Thus, patient volume at the

 6   Debtors’ Hospitals would not decrease if the Hospitals were not members of the PPO

 7   Network.

 8               12.   Accordingly, the Debtors are losing money each month under the

 9   Agreements and have no continued need to belong to FCHN’s PPO Network.

10   Rejection of the Agreements is in the best interests of the Debtors’ estates.

11                                      III.       ARGUMENT

12               The Debtors Have the Right to Reject the Agreements Pursuant to §
                 365(a).
13
                 Section 365(a) authorizes a debtor in possession, “subject to the Court’s
14
     approval . . . [to] assume or reject any executory contract or unexpired lease of the
15
     debtor.” 11 U.S.C. § 365(a) (made applicable by § 1107(a)). A debtor in possession
16
     may assume or reject executory contracts for the benefit of its estate and its creditors.
17

18   4
         A silent PPO network is an organization that accesses a discounted rate for medical
19   services from a health care provider without direct authorization from the provider to
20   do so.
21                                                                                             B USH K O RNFELD          L LP

         MOTION TO REJECT                                    DENTONS US LLP                            LAW OFFICES
                                               6                                                  601 Union St., Suite 5000
         FIRST CHOICE AGREEMENTS                     601 South Figueroa Street, Suite 2500
                                                                                               Seattle, Washington 98101-2373
     112888480\V-8                                       Los Angeles, CA 90017-5704               Telephone (206) 292-2110
     US_Active\113565588\V-4                               Phone: (213) 623-9300                  Facsimile (206) 292-2104
19-01189-WLH11         Doc 761   Filed 11/18/19     EnteredFax:
                                                              11/18/19      13:05:42
                                                                  (213) 623-9924             Pg 6 of 13
 1   Agarwal v. Pomona Valley Med. Grp., Inc. (In re Pomona Valley Med. Grp., Inc.),

 2   476 F.2d 665, 671 (9th Cir. 2007); In re Chi-Feng Huang, 23 B.R. 798, 801 (B.A.P.

 3   9th Cir. 1982) (“The primary issue is whether rejection would benefit the general

 4   unsecured creditors.”). “The purpose of the power to reject is to augment the estate

 5   of the debtor.” Chi-Feng Huang, 23 B.R. at 800 (quoting Krasnowiecki, The Impact

 6   of the New Bankruptcy Reform Act on Real Estate Development and Financing, 53

 7   AM. BANKR. L.J. 363, 382 (1979)).

 8               Section 365 does not provide a definition of what constitutes an executory

 9   contract.       However, the Ninth Circuit has adopted the standard Countryman

10   definition of an executory contract, which is a contract “under which the obligations

11   of both the bankrupt and the other party to the contract are so far unperformed that

12   the failure of either to complete performance would constitute a material breach

13   excusing the performance of the other.” See, e.g., In re Robert L. Helms Constr. &

14   Dev. Co., Inc., 139 F.3d 702, 705 (9th Cir. 1998).

15               Here, the Hospitals and FCHN each have material unperformed obligations

16   under the Agreements. Specifically, among other things, the Hospitals must provide

17   medical services to Covered Patients and pay a monthly fee to FCHN. FCHN,

18   conversely, must provide the Hospitals access to the PPO Network and coordinate

19   payment from payors to the Hospitals for medical services rendered. Thus, the

20   Agreements are executory contracts and the Debtors have the right to reject the

21                                                                                           B USH K O RNFELD          L LP

      MOTION TO REJECT                                     DENTONS US LLP                            LAW OFFICES
                                             7                                                  601 Union St., Suite 5000
      FIRST CHOICE AGREEMENTS                      601 South Figueroa Street, Suite 2500
                                                                                             Seattle, Washington 98101-2373
     112888480\V-8                                     Los Angeles, CA 90017-5704               Telephone (206) 292-2110
     US_Active\113565588\V-4                             Phone: (213) 623-9300                  Facsimile (206) 292-2104
19-01189-WLH11         Doc 761   Filed 11/18/19   EnteredFax:
                                                            11/18/19      13:05:42
                                                                (213) 623-9924             Pg 7 of 13
 1   Agreements pursuant to § 365(a).

 2               Rejection of the Agreements Is Within the Debtors’ Sound Business
                 Judgment.
 3
                 In reviewing a debtor in possession’s decision to assume or reject an executory
 4
     contract, a bankruptcy court should apply the “business judgment test” to determine
 5
     whether to approve the assumption or rejection. See NLRB v. Bildisco & Bildisco,
 6
     465 U.S. 513, 523, 104 S. Ct. 1188, 79 L. Ed. 2d 482 (1984) (recognizing that the
 7
     business judgment rule is used in reviewing motions to reject executory contracts);
 8
     Pomona Valley Med. Grp., 476 F.2d at 670.
 9
                 The business judgment standard requires that the bankruptcy court “presume
10
     that the debtor-in-possession acted prudently, on an informed basis, in good faith,
11
     and in the honest belief that the action taken was in the best interests of the
12
     bankruptcy estate.” Pomona Valley Med. Grp., 476 F.2d at 670. As a result, the
13
     bankruptcy court should approve rejection “unless it finds that the debtor-in-
14
     possession’s conclusion that rejection would be ‘advantageous is so manifestly
15
     unreasonable that it could not be based on sound business judgment, but only on bad
16
     faith, or whim or caprice.’” Id. (quoting Lubrizol Enters. v. Richmond Metal
17
     Finishers, 726 F.2d 1043, 1047 (4th Cir. 1985)).
18
                 The Debtors are losing money each month under the Agreements and no longer
19
     have a need to access FCHN’s PPO Network. Therefore, the Debtors have decided
20
     to reject the Agreements.           As discussed, the Hospitals each entered into the
21                                                                                            B USH K O RNFELD          L LP

      MOTION TO REJECT                                      DENTONS US LLP                            LAW OFFICES
                                               8                                                 601 Union St., Suite 5000
      FIRST CHOICE AGREEMENTS                       601 South Figueroa Street, Suite 2500
                                                                                              Seattle, Washington 98101-2373
     112888480\V-8                                      Los Angeles, CA 90017-5704               Telephone (206) 292-2110
     US_Active\113565588\V-4                              Phone: (213) 623-9300                  Facsimile (206) 292-2104
19-01189-WLH11          Doc 761   Filed 11/18/19   EnteredFax:
                                                             11/18/19      13:05:42
                                                                 (213) 623-9924             Pg 8 of 13
 1   Agreements with FCHN to belong to the PPO Network and provide medical services

 2   to Covered Patients to increase revenues at the Hospitals. However, only a small

 3   percentage of the Debtors’ patients are Covered Patients. The collectible revenues

 4   generated from medical services provided to these Covered Patients are substantially

 5   less than the monthly fees paid under the Agreements. Thus, the Hospitals are losing

 6   money each month under the Agreements.

 7               Moreover, if the Hospitals were not members of the PPO Network, the

 8   Covered Patients could still access medical services at the Hospitals through the use

 9   of other silent PPO networks. Thus, the rejection of the Agreements will not reduce

10   patient volume at the Hospitals.

11               Accordingly, rejection of the Agreements as of November 18, 2019 (the date

12   of this Motion) (see In re At Home Corp., 392 F.3d 1064 (9th Cir. 2004) (approving

13   retroactive rejection of lease to date of motion to reject)), is in the estates’ best

14   interests, and such a decision falls squarely within the Debtors’ sound business

15   judgment.

16                                      V.    CONCLUSION

17               For all the foregoing reasons and such additional reasons as may be advanced

18   at or prior to the hearing on this Motion, the Debtors respectfully request that this

19   Court enter an order authorizing them to reject the Agreements as of November 18,

20   2019, and granting such other and further relief as is just and proper under the

21                                                                                           B USH K O RNFELD          L LP

      MOTION TO REJECT                                     DENTONS US LLP                            LAW OFFICES
                                             9                                                  601 Union St., Suite 5000
      FIRST CHOICE AGREEMENTS                      601 South Figueroa Street, Suite 2500
                                                                                             Seattle, Washington 98101-2373
     112888480\V-8                                     Los Angeles, CA 90017-5704               Telephone (206) 292-2110
     US_Active\113565588\V-4                             Phone: (213) 623-9300                  Facsimile (206) 292-2104
19-01189-WLH11         Doc 761   Filed 11/18/19   EnteredFax:
                                                            11/18/19      13:05:42
                                                                (213) 623-9924             Pg 9 of 13
 1   circumstances.

 2                                                     DENTONS US LLP
      Dated: November 18, 2019
                                                       SAMUEL R. MAIZEL
 3                                                     SAM A. ALBERTS

 4
                                                       By       /s/ Samuel R. Maizel
 5                                                              SAMUEL R. MAIZEL
                                                       Attorneys for the Chapter 11 Debtors
 6                                                     and Debtors In Possession

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21                                                                                           B USH K O RNFELD           L LP

      MOTION TO REJECT                                     DENTONS US LLP                             LAW OFFICES
                                             10                                                  601 Union St., Suite 5000
      FIRST CHOICE AGREEMENTS                      601 South Figueroa Street, Suite 2500
                                                                                              Seattle, Washington 98101-2373
     112888480\V-8                                     Los Angeles, CA 90017-5704                Telephone (206) 292-2110
     US_Active\113565588\V-4                             Phone: (213) 623-9300                   Facsimile (206) 292-2104
19-01189-WLH11        Doc 761   Filed 11/18/19    EnteredFax:
                                                            11/18/19     13:05:42
                                                                (213) 623-9924             Pg 10 of 13
 1                             DECLARATION OF JOHN M. GALLAGHER

 2               I, John M. Gallagher, declare that if called on as a witness, I would and could

 3   testify of my own personal knowledge as follows:

 4               1.    I am the President and Chief Executive Officer (“CEO”) of Astria

 5   Health (“Astria”). I am employed by AHM, Inc. (“AHM”), a nondebtor entity that

 6   provides management services to Astria and its affiliated debtors and debtors in

 7   possession (collectively, the “Debtors”) in these chapter 11 cases (the “Chapter 11

 8   Cases”).

 9               2.    The statements herein are based upon my personal knowledge of the

10   facts and information gathered by me in my capacity as CEO for Astria.

11               3.    First Choice Health Network, Inc. (“FCHN”) contracts with medical

12   providers to create a network of preferred provider organizations (the “PPO

13   Network”) who agree to provide medical care to the members of FCHN’s healthcare

14   plan (the “Covered Patients”) at certain rates that are lower than rates charged by

15   providers who do not belong to the PPO Network.

16               4.    Prepetition, Debtors SHC Medical Center - Toppenish (“Toppenish”),

17   SHC Medical Center - Yakima (“Yakima”), and Sunnyside Community Hospital

18   Association (“Sunnyside,” and referred to collectively with Toppenish and Yakima

19   as the “Hospitals”) each entered into Healthcare Facility Agreements (the

20

21                                                                                             B USH K O RNFELD           L LP

      MOTION TO REJECT                                       DENTONS US LLP                             LAW OFFICES
                                               11                                                  601 Union St., Suite 5000
      FIRST CHOICE AGREEMENTS                        601 South Figueroa Street, Suite 2500
                                                                                                Seattle, Washington 98101-2373
     112888480\V-8                                       Los Angeles, CA 90017-5704                Telephone (206) 292-2110
     US_Active\113565588\V-4                               Phone: (213) 623-9300                   Facsimile (206) 292-2104
19-01189-WLH11         Doc 761    Filed 11/18/19    EnteredFax:
                                                              11/18/19     13:05:42
                                                                  (213) 623-9924             Pg 11 of 13
 1   “Agreements”) with FCHN,5 wherein they each agreed to pay a monthly fee to FCHN

 2   to belong to FCHN’s PPO Network. Specifically, Yakima agreed to pay FCHN

 3   $12,412 per month, Toppenish agreed to pay FCHN $706 per month, and Sunnyside

 4   agreed to pay FCHN $1,756 per month for access to FCHN’s PPO Network. By

 5   belonging to the PPO Network, the Debtors hoped to attract the Covered Patients to

 6   the Hospitals. Under the Agreements, FCHN is also obligated to coordinate payment

 7   from payors to the Hospitals for medical services rendered to Covered Patients.

 8               5.   However, only a small percentage of the Debtors’ patients are Covered

 9   Patients. On average, the Debtors generate approximately $5,000 of collectible

10   revenues per month for medical services provided by the Hospitals to Covered

11   Patients. This is substantially less than the approximate $15,000 of monthly fees paid

12   to FCHN under the Agreements so that the Hospitals may belong to the PPO

13   Network.

14

15

16

17

18   5
         Yakima and Toppenish entered into the Agreement with FCHN on November 19,
19   1993 (as amended on August 1, 2012). Sunnyside entered into the Agreement with
20   FCHN on October 4, 1993.
21                                                                                           B USH K O RNFELD           L LP

         MOTION TO REJECT                                  DENTONS US LLP                             LAW OFFICES
                                             12                                                  601 Union St., Suite 5000
         FIRST CHOICE AGREEMENTS                   601 South Figueroa Street, Suite 2500
                                                                                              Seattle, Washington 98101-2373
     112888480\V-8                                     Los Angeles, CA 90017-5704                Telephone (206) 292-2110
     US_Active\113565588\V-4                             Phone: (213) 623-9300                   Facsimile (206) 292-2104
19-01189-WLH11        Doc 761   Filed 11/18/19    EnteredFax:
                                                            11/18/19     13:05:42
                                                                (213) 623-9924             Pg 12 of 13
 1               6.    Also, the Covered Patients can access medical care from the Debtors’

 2   hospitals through the use of other silent PPO networks.6 Thus, patient volume at the

 3   Debtors’ Hospitals would not decrease if the Hospitals were not members of the PPO

 4   Network.

 5               7.    Thus, I believe that rejection of the Agreements is in the best interests

 6   of the Debtors’ estates. The Debtors are losing money each month under the

 7   Agreements and have no continued need to belong to FCHN’s PPO Network.

 8               I declare under penalty of perjury under the laws of the United States of

 9   America that the foregoing is true and correct.

10

11       Dated: November 18, 2019                       ASTRIA HEALTH

12
                                                        By:
                                                          John M. Gallagher
13                                                        Chief Executive Officer

14

15

16

17

18   6
         A silent PPO network is an organization that accesses a discounted rate for medical
19   services from a health care provider without direct authorization from the provider to
20   do so.
21                                                                                            B USH K O RNFELD           L LP

         MOTION TO REJECT                                   DENTONS US LLP                             LAW OFFICES
                                              13                                                  601 Union St., Suite 5000
         FIRST CHOICE AGREEMENTS                    601 South Figueroa Street, Suite 2500
                                                                                               Seattle, Washington 98101-2373
     112888480\V-8                                      Los Angeles, CA 90017-5704                Telephone (206) 292-2110
     US_Active\113565588\V-4                              Phone: (213) 623-9300                   Facsimile (206) 292-2104
19-01189-WLH11         Doc 761   Filed 11/18/19    EnteredFax:
                                                             11/18/19     13:05:42
                                                                 (213) 623-9924             Pg 13 of 13
